November 19, 1928. *Page 539 
The opinion of the Court was delivered by
This was an action for damages, based on a failure to pay two checks drawn by the plaintiff on the defendant bank. The complaint contains two causes of action, and demand is made for actual and punitive damages. At the conclusion of the testimony of the plaintiff, a motion was made for a nonsuit, which was refused. The plaintiff sought, on the cross examination, to examine Mr. Rowland, the cashier of the bank, concerning matters which took place between him and the plaintiff, at Mr. Rowland's residence, some time after the checks had been dishonored, and sought to put in evidence a letter written after that time, by Mr. Rowland to the plaintiff. Over the objection of the plaintiff, the testimony and the letter were held to be incompetent.
At the conclusion of the testimony, the Court directed a verdict in favor of the defendant, and from these rulings this appeal is taken.
Under the plaintiff's evidence he says:
"I went to the first window and introduced myself to the man there, and he said his name was Yates. I took out the pass book and handed it to him, and I told him I was expecting to have to draw some checks on that account. I told him I had brought my boy to the hospital, and I was expecting to have to draw some checks on that account. He took the book and looked at it and said, `All right, Mr. Bradshaw, we will be glad to take care of that for you.'"
Mr. Yates, the teller, denied that there was any such arrangement made, or any such agreement had with the plaintiff, and says that at the time alleged he was on a two weeks' vacation. He did not see the plaintiff, and he states that pass books were handed in to be balanced, the last of March, the last of June, the last of September, and the last of December, and that this was the custom. Mr. Yates says that to have drawn a check on the savings account, it should have been marked "savings department," or "savings." *Page 540 
Even admitting that he made the arrangement with Yates that he testified to, yet he is not entitled to recover, because the checks presented were not drawn on the savings account; in the savings account 30 days' notice was required. That notice could be waived by the bank. The plaintiff says he told Yates that he brought his boy to the hospital and that he expected to draw on that account and handed his book to Yates. Plaintiff did not draw any checks on the savings account of defendant bank, nor did he draw any check to pay the hospital.
When checks were presented drawn on the bank and not the check required by the bank of the savings department payable, not to his boy or the hospital, but to some one else, there was a noncompliance of the rules of the bank, and the bank had the right to refuse to cash the checks, because they were not drawn on the savings department.
The exceptions are overruled and judgment affirmed.
MESSRS. JUSTICES COTHRAN and CARTER concur.
MESSRS. JUSTICES BLEASE and STABLER dissent.